Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 9/23/2020 in response to the Office Action of 6/26/2020 is acknowledged and has been entered.  Claims 1, 5, 12-13,16-19,21,31-36 are pending.  Claims 2-3, 8, 11, 22-26, 28, have been cancelled. Claims 32-36 are newly added. Claims 1, 12-13, 31 have been amended.  Claims 18-19 and 21 remain withdrawn. 
Claims 1, 5, 8, 12-13,16-17, 31-36  are currently under consideration in view of the elected species
Note: Applicant is requested to update the claim identifier claims 18-19 and 21 to read “withdrawn” as the claims have been withdrawn from consideration. 
Applicant declined to disclose as to whether the antibody clones 9H7 and 2F2 are novel but indicated that they were made by applicant  according to the procedure in working example 2.  Therefore, such clones are interpreted to be specific to the antigen of example 2 and novel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12-13,16-17, 31-36  are rejected under 35 U.S.C. 103 as being unpatentable over Ranasinge-Bandara et al.  (WO 2004/0055934, IDS reference) in view of Kapron et al (IDS Reference) , Okura et al (J. Biochem 2002;891-901) and Kuno et al (Mol. Cel. Proteomics 2009, p99-108) as evidenced by Chen et al. (Nature Methods 2007;vol.4 No5, pages 438- 444).
Ranasinge-Bandara et al. teach throughout the publication an especially in Abstract, a method for detecting a clusterin that is related to kidney injury (page 3 lines 20-26; page 7 lines 27-34), thus kidney specific. Ranasinge-Bandara et al. teach the method comprising contacting a sample is serum or urine, wherein urine is preferred (page 7 lines 35-39) page 3 lines 27-28), with one or more capture agents as for example antibodies, specific to a kidney specific clusterin isoform rather than to other isoforms of clustarin.   Ranasinge-Bandara et al. teach using antibodies that have an increased affinity for the isoform, as for example 2 fold or 10 fold greater affinity (page 4 Ranasinge-Bandara et al. teach the protein isoforms may be both variants that differ in the amino acid structure and differential post- translational modification as for example glycosylation (page 10 lines 35-37).  
Ranasinge-Bandara et al.  do not teach detecting the urinary kidney clusterin in a sandwich assay  wherein the second capture molecule is a lectin(that specifically bind to N-Acetylglucosamine carbohydrate moieties of kidney specific clusterin wherein the lectin  do not specifically bind to carbohydrate moieties of non-kidney specific, bloodborne clusterin isoforms.
Kapron et al teach identification and characterization of glycosylation sites in serum clusterin wherein 6 glycosylation sites are identified (Fig 4).  Kapron et al teach clusterin is heavily glycosylated and identifies oligosaccharide structures (table 5) wherein no evidence was found for the presence of O-linked oligosaccharides i.e. GlcNAc (Abstract) and wherein GlcNAc or GalNAc are not listed in table 5.
Okura et al teach glycoproteins derived from the kidney cell line MDCK including secretory or cytoplasmic, have oligosaccharide structures as for example GlcNAc (aka  N-Acetylglucosamine see https://en.wikipedia.org/wiki/N-Acetylglucosamine) or GalNAc as recognized by lectin binding and MS.  
Kuno et al teach detection methods that can distinguish critical differences in both core and terminal structures occurring on N-glycans attached to proteins using a sandwich format comprising both antibodies and lectins (instant claim 36)  as for example an antibody-overlay lectin microarray wherein lectins are immobilized on an array support and antibodies are labeled (abstract, Fig. 1) (instant claims 34-35).  Kuno et al teach that lectin-overlay antibody microarrays are known as for example taught in Chen et al.(see page 99 right last paragraph)  As evidenced by Chen (Nature Methods 2007;vol.4 No5, pages 438- 444) lectin-overlay antibody microarrays comprises immobilizing  antibodies and capturing the sample in a sandwich format with labeled lectins (Fig 1)(instant claims 32-33) .  The lectins arrays of  Kuno et al. include for example WGA, PHA(E) that necessarily do not specifically  bind to carbohydrate moieties of non-kidney specific blood borne clusterin isoforms and necessarily bind to N-glycans comprising N-acetylglucosamine, as the lectins of the prior art are the same as the instant WGA, conA, PHA(E) of claim 5, thus having the same function as claimed.    
It would have been prima facie obvious, before the effective filing of the claimed invention, to modify the sandwich method of Ranasinge-Bandara et al. and use a lectin binding array to form an antibody-clusterin-lectin complex as taught in Kuno for detecting the urinary kidney specific isoform, and would have been with expectation of success that urinary clusterin  binds to at least one lectin having affinity for have N-linked GlcNAc or GalNAc, as for example WGA, PHA E since the these glycans are known to exist in the glycoproteins from kidney cells as taught in Okura et al.   
As a blood borne clusterin  is not required in the sample, none of the lectins will bind to non-kidney specific clusterin which as defined by the instant specification are clusterin molecule not produced in the renal system i.e. produced in serum 
One would be motivated to do so to further characterize the glycan structures of the kidney specific clusterin in urine since clusterin derived from kidney cells have a different glycosylated pattern than clusterin isoforms  found in other fluids as for Okura et al and Kapron et al. and because the possible functions of clusterin are likely to be influenced by glycosylation ( Kapron,Abstract) wherein glycosylation  plays a key roles in the investigation of diagnostic biomarkers as taught in Kuno et al (abstract).  
In addition, Kapron et al. expressly suggests to one of ordinary skill that different cell types can modify clusterin in a specific fashion (page 2130, right last paragraph), and one of ordinary skill would be motivated to determine glycosylation differences between kidney cells that secrete clusterin in urine as compared to for example liver cells that synthesize clustering for release in blood with the method of Kuno, to increase the specificity and sensitivity of the clusterin as a diagnostic marker in the method of Ranasinge-Bandara et al.
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive. 
In response to Applicant argument that Ranasinge-Bandara et al. does not teach an antibody to clusterin, it is noted that Ranasinge-Bandara et al.  teach detecting clustering with various assays including ELISA that necessarily requires an antibody (page 4, first paragraph), arrays comprising immobilized antibodies which specifically recognize and binds the protein (page 7 first paragraph).  It is noted that a specific antibody to clusterin is not required by the claims.  In contrast to Applicant assertions, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure.  See In re Susi USPQ 423 (CCPA 1971).
In response to Applicant argument that the reference of Ohkura also teaches that “these cells have oligosaccharides structures comprising Gal (galactose), Man  N-Acetylglucosamine see https://en.wikipedia.org/wiki/N-Acetylglucosamine) or GalNAc as recognized by lectin binding and MS.  
In contrast to Applicant argument that the Office appears to infer that GIcNAc is only an O-linked oligosaccharide, the reference of Kapron teach identification and characterization of glycosylation sites in serum clustering wherein 6 N-linked glycosylation sites are identified  (Abstract; Fig 4) and no GIcNAc is identified.  Further, it is noted that an O-linked or N-linked GIcNAc is not recited in the instant claims.  
In response to Applicant arguments that the instant methods recite specifically detecting kidney specific clusterin in the presence of non-kidney specific clusterin it is noted that the features upon which applicant relies (i.e., in the presence of non-kidney specific clusterin ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As non-kidney specific clusterin i.e. a blood borne clusterin  is not required in the sample, none of the lectins will bind to non-kidney specific clusterin which as defined by 
In response to applicant argument that Ranasinge-Bandara does not suggests that different types of clusterin isoforms could be differentiated using their assays one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.  In this case, Ranasinge-Bandara et al. teach the protein isoforms, including clusterin, may be both variants that differ in the amino acid structure and differential post- translational modification as for example glycosylation (page 10 lines 35-37) wherein methods to distinguish isoforms based on glycans in a sandwich format comprising antibodies and lectins were known in the art as taught in Kuno et al.  
In response to applicant argument that there is no teaching or suggestion in any of the cited art to differentiate detect one clusterin isoform in the presence of other, contaminating isoforms of clusterin, it is noted that the features upon which applicant relies (i.e., differentiate detect one clusterin isoform in the presence of other, contaminating isoforms of clusterin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As non-kidney specific clusterin i.e. a blood borne clusterin  is not required in the sample, none of the lectins will bind to non-kidney specific clusterin which as defined by the instant specification are clusterin molecule not produced in the renal system i.e. produced in serum.
Claims 1-3, 5, 12, 13, 16,  31 are rejected under 35 U.S.C. 103, as being unpatentable over Lamoureux et al (Journal of toxicology and environmental health 2011;74:138-145) in view of  Kuno et al. as evidenced by Chen et al. (Nature Methods 2007;vol.4 No5, pages 438- 444).
Lamoureux et al teach throughout the publication and especially in abstract, a method for  detecting glycoproteins in urine, wherein the glycoprotein is clusterin wherein the excreted clusterin is N-glycosylated (Abstract 2).  The urinary clusterin of Lamoureux et al reads on the instant  kidney specific clusterin  as the instant specification defines kidney specific clusterin as any clusterin glycoprotein produced in the renal system including kidneys, bladder  that can be present in urine (page 7, lines 22-24).  Lamoureux et al teach separately contacting urinary clusterin with a lectin i.e. WGA or conA (143, left column) and with anti-clusterin antibodies (page143) and determining the protein levels in Western blots  ELISA with anti-clusterin antibodies (Fig 4-5). 
Lamoureux et al is silent regarding detecting the urinary kidney clusterin in a sandwich using the WGA or conA lectin and anti-clusterin antibody to form a complex wherein the lectin  do not specifically bind to carbohydrate moieties of non-kidney specific, bloodborne clusterin isoforms.
Kuno et al and Chen are relied upon as in the 103 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to detect complexes of kidney specific clusterin as taught in Kuno et al or Kuno as evidenced by Chen, with the lectin and antibody of Lamoureux et al. wherein  One would be motivated to do so because the method of  Kuno allows for both Lamoureux et al. necessarily do not specifically  bind to carbohydrate moieties of non-kidney specific blood borne clusterin isoforms and necessarily bind to N-glycans comprising N-acetylglucosamine, as the lectins of the prior art are the same as the instant WGA or conA of claim 5, thus having the same function as claimed.    
The claimed WGA and conA lectins appears to be the same as the prior art product (MUC1) absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive. 
In contrast to applicant argument that the disclosed antibodies or lectins (alone or in combination) could be used to specifically detect kidney-specific clusterin isoforms, it is noted that Lamoureux teaches using WGA lectin to characterize the glycosylation of clusterin isoforms in urine samples (page 143); clusterin isoforms were detected by both westen blots and lectin binding, wherein a more highly glycosylated form of clusterin was observed during disease progression (page 144).  Lamoureux further suggests determining an array of differentially glycosylated proteins 
In response to applicant argument that Lamoureux does not teach the differentiation of kidney-specific clusterin isoforms in the presence of contaminating clusterin isoforms/ in a sample containing more than one isoform, is noted that the features upon which applicant relies (i.e., in the presence of non-kidney specific clusterin ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As non-kidney specific clusterin i.e. a blood borne clusterin is not required in the sample, none of the lectins will bind to non-kidney specific clusterin which as defined by the instant specification are clusterin molecule not produced in the renal system i.e. produced in serum.  The lectins of  Lamoureux et al. necessarily do not specifically  bind to carbohydrate moieties of non-kidney specific blood borne clusterin isoforms and necessarily bind to N-glycans comprising N-acetylglucosamine, as the lectins of the prior art are the same as the instant WGA or conA of claim 5, thus having the same function as claimed.    
Scope of Enablement
Claim 1, 5, 8, 12-13,16-17, 31-36  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a to a method of detecting as species specific kidney specific clusterin comprising N-acetylglucosamine  comprising contacting a specified sample with an antibody and one lectin that function as claimed as disclosed in the specification for example in table 4 [..] .does not reasonably provide enablement for
Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated.  These factors can include, but are not limited to:
(1) breadth of the claims;(2) nature of the invention;(3) state of the prior art;(4) relative skill of those in the art;(5) level of predictability in the art;(6) amount of direction provided by the inventor;(7) existence of working examples; and(8)	 quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are broad in several respects. First, the scope of the claims is not limited to species specific kidney specific clusterin comprising N-acetylglucosamine and to the lectins that function as claimed in the presence of the specific antibody clones as disclosed in the specification as for example in table.  Rather, the genus “kidney specific clusterin comprising N-acetylglucosamine  ” is broad and encompasses  substantial variability of amino-acid sequence and glycosylation sites/residues as it comprises any kidney specific clusterin i.e. urinary clusterin, from any subject i.e. human, non-human, including mouse, monkey, dog, rat, pig etc, afflicted with any diseases and progressing stages.   Regarding unpredictability, prior art recognizes different glycosylation patterns of clusterin among different fluids/cells (see Okura et al and Kapron et al. ) that change with progression of a disease wherein lectins i.e. WGA, ConA that bind N-acetylglucosamine also bind complex carbohydrate molecules, thus are not specific for just N-acetylglucosamine that (Lamoureaux et al p143).  The examples in the specification are limited to canine, feline and human clusterin isoforms.  However, .
Conclusion
All other objections and rejections recited in the Office Action of 6/26/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641